UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1486


LEON RATLIFF,

                       Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                       Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cv-00284-CCE-LPA)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon Ratliff, Appellant Pro Se. Luis Antonio Pere, SOCIAL
SECURITY ADMINISTRATION, Lisa G. Smoller, Special Assistant
United States Attorney, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Leon    Ratliff           appeals        the    district         court’s          order

denying      relief       on     his    complaint       for        review      of    the       Social

Security Administration’s denial of disability benefits.                                            The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.    § 636(b)(1)(B)            (2012).             The   magistrate           judge

recommended        that    relief        be    denied        and    advised         Ratliff      that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

              The     timely         filing      of     specific          objections           to     a

magistrate       judge’s         recommendation          is        necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties       have        been        warned     of        the      consequences             of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);      see    also        Thomas    v.     Arn,       474 U.S. 140     (1985).

Ratliff      has     waived          appellate        review        by    failing         to    file

objections       after         receiving      proper     notice.            Accordingly,             we

affirm the judgment of the district court.

              We dispense with oral argument because the facts and

legal      contentions         are     adequately       presented         in    the      materials




                                                 2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     3